Exhibit 10.1

NEOPHARM, Inc. Announces Strategic Reassessment and Reorganization

Waukegan, IL — April 19, 2007 - NEOPHARM, Inc. (NASDAQ: NEOL) announced today
its near-term reorganization strategy to best position the Company for success
while reducing its current cash consumption. These changes will allow NEOPHARM
to focus on evaluating our current portfolio and move appropriate projects
forward.

Near-term Reorganization Strategy

“In my first three weeks at NEOPHARM, I have initiated an extensive evaluation
of our current programs and long-term opportunities. This review is well
underway and our management team has made significant progress in identifying
several key areas to eliminate redundancies in our current operations,”
commented Laurence Birch, President and Chief Executive Officer of NEOPHARM.
“Our long-term success depends on our ability to capitalize on the intellectual
property the Company has developed to date. As such, in the coming months we
will be completing a comprehensive strategic review of our entire portfolio of
projects and products including Cintredekin Besudotox and our Liposome products
in an effort to establish a comprehensive long-term plan with appropriate
milestones. We expect to discuss this strategy in greater detail with our
stakeholders during the coming weeks and months.”

Dr. John Kapoor, Chairman of the Board, NEOPHARM commented, “I believe the
actions the Company has taken will position it to thoughtfully assess it
opportunities and maximize the value of its intellectual property.”

Management Realignment

Dr. Aquilur Rahman, one of NEOPHARM’s co-founders, has agreed to serve as Chief
Scientific Officer, Emeritus. In this role, Dr. Rahman will work closely with
the management team and outside advisors to identify opportunities to bring the
Company’s products to market and evaluate new opportunities to add to its
pipeline.

Also, as part of this realignment, Jeffrey W. Sherman, MD, FACP will be stepping
down as Chief Medical Officer and Executive Vice President of NEOPHARM to pursue
other opportunities within the pharmaceutical industry. Dr. Sherman has made
significant contributions to many of NEOPHARM’s leading projects and will remain
with the Company through a transitional period until a suitable replacement is
identified.

Additionally, given the recent announcement outlining the FDA’s request for a
second Phase 3 trial of Cintredekin Besudotox, and the Company’s on-going
evaluation of its options for this drug candidate, NEOPHARM has announced that
Timothy P. Walbert, Executive Vice President, Commercial Operations, will also
be leaving the Company. Mr. Walbert has brought a wealth of experience to this
role; however, Mr. Walbert and the Company agreed that after a suitable
transition period this position is not essential to the Company’s current
operations.

Mr. Birch added, “I am very pleased that Dr. Rahman has agreed to work closely
with me to evaluate and advance our pipeline. Also, I would like to thank both
Jeff and Tim for their ongoing commitment and hard work to move our drug product
candidates ahead, and appreciate their willingness to assist the Company during
this transition period.”

In related news, the Company reported that the Board of Directors has appointed
Mr. Birch to serve as Acting Chief Financial Officer while the search for a new
CFO continues.


--------------------------------------------------------------------------------


Workforce Reduction; Impact on Cost Structure

As part of its reorganization strategy, the Company has also reduced its head
count by fifteen (15) full time positions, or approximately 42% of its
workforce.

The Company believes that the foregoing actions will have the following impact:

·                  The costs associated with termination benefits from its
workforce reduction are estimated to be approximately $600,000.

·                  Reductions in other General and Administrative expenditures
are projected to result in more than $2 million in savings over the prior year.

·                  Total cost reductions implemented and planned are expected to
result in annualized cash consumption of under $7 million before project costs.

·                  Depending on the strategic decisions the Company makes
regarding its investments in its product portfolio, these changes are intended
to reduce the Company’s cash consumption for 2007 and 2008 and allow the Company
to continue operations into 2009 before requiring additional financing.

About NEOPHARM, Inc.

NeoPharm, Inc., based in Waukegan, Illinois, is a publicly traded
biopharmaceutical company dedicated to the research, development and
commercialization of new and innovative cancer drugs for therapeutic
applications. Additional information, including ongoing clinical trials, can be
obtained by visiting NeoPharm’s Web site at www.neopharm.com.

Forward Looking Statements - This press release contains “forward-looking
statements” within the meaning of Section 27A of the Securities Act of 1933 and
Section 21E of the Securities Exchange Act of 1934. The Company has tried to
identify such forward-looking statements by use of such words as “expects,”
“intends,” “projects,” “hopes,” “anticipates,” “believes,” “could,” “may,”
“evidences” and “estimates,” and other similar expressions, but these words are
not the exclusive means of identifying such statements. Such statements include,
but are not limited to, any statements relating to the Company’s financial
projections, projections regarding cash used in operations, costs associated
with termination benefits, projected cost savings, and any other statements that
are not historical facts. Such statements involve risks and uncertainties,
including, but not limited to, the Company’s ability to conserve its cash
resources, to implement reductions in general and administrative expenditures,
to successfully recruit senior management to fill the Company’s open financial
and management positions, risks and uncertainties relating to difficulties or
delays that may arise in the development, testing, regulatory approval,
production, and marketing of the Company’s drug and non-drug compounds,
including, but not limited to, Cintredekin Besudotox, with a reduced work force,
the Company’s possible reduction in funding of certain of its development
projects in order to conserve its cash resources, the ability of the Company to
procure additional future sources of financing, and other risks detailed from
time to time in filings the Company makes with the Securities and Exchange
Commission including its annual report on Form 10-K for the calendar year ended
December 31, 2006. Such statements are based on management’s current
expectations, but actual results may differ materially due to various factors,
including those risks and uncertainties mentioned or referred to in this press
release. Accordingly, you should not rely on these forward-looking statements as
a prediction of actual future results.

CONTACT: NEOPHARM, Inc.

Laurence Birch, President and Chief Executive Officer

lbirch@neopharm.com

847-406-1781

SOURCE: NeoPharm, Inc.


--------------------------------------------------------------------------------